Cite as 2014 Ark. App. 77

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. E-13-599


                                                   Opinion Delivered   January 29, 2014
CYNTHIA STROUD
                               APPELLANT           APPEAL FROM THE ARKANSAS
                                                   BOARD OF REVIEW
V.                                                 [No. 2013-BR-01593]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES
                     APPELLEE                      REVERSED AND REMANDED



                               LARRY D. VAUGHT, Judge

       Cynthia Stroud appeals the decision of the Board of Review, which denied appeal from

the decision of the Appeal Tribunal that required her to repay the Department of Workforce

Services $240 in unemployment benefits. We review the decision of the Appeal tribunal as the

Board’s decision pursuant to Ark. Code Ann. § 11-10-525, and reverse and remand because the

Board’s decision and this appeal are premature.

       The record before this court does not reflect the factual basis for the ordered repayment.

It only states that Stroud was disqualified because of a finding of fraud in filing a continued

claim to collect benefits. However, the decision also states that the repayment order was

tentative because the underlying decision on fraud was still on appeal. Under these

circumstances, we have held that an appeal of a repayment order is premature, and we have

reversed on this basis. Holloway v. Dir., 2012 Ark. App. 635.

       Accordingly, we reverse and remand for a new hearing on the overpayment
                                 Cite as 2014 Ark. App. 77

determination once the eligibility determination has become final for appellate purposes.

       Reversed and remanded.

       GRUBER and WHITEAKER, JJ., agree.

       Cynthia Stroud, pro se appellant.

       Phyllis Edwards, Associate General Counsel, for appellee.